Citation Nr: 1144899	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty with an honorable discharge from February 1952 to November 1953.  The Veteran also served on active duty from February 1954 to January 1955, but received a dishonorable discharge for this period of service.

The Veteran's claim here, however, mainly stems from events occurring in January 1953 during his honorable period of service.

This matter is before the Board of Veterans' Appeals (Board) pursuant to a February 2011 Order of the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a January 2011 Joint Motion for Remand (JMR).

Originally, this matter was on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At that time, however, the RO merely considered and denied the Veteran's claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran had a hearing before the Board in March 2009 and the transcript is of record where the Veteran only testified with regard to PTSD.

The Board previously remanded the claim in April 2009 to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in May 2009 where the examiner diagnosed the Veteran with depressive disorder, not otherwise specified, with anxiety and a personality disorder (which the examiner found no "convincing evidence" linking these diagnoses to Veteran's military service).  In light of the 2009 medical opinion, the Board rephrased the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, but denied the claims. 

The Court granted a Joint Motion for Remand (JMR) in April 2010 indicating the Board failed to provide adequate reasons and bases of why the May 2009 VA examination was adequate.  The Board again denied this claim in October 2010. 

The Court once again issued an order pertinent to this case in February 2011.  Therein, the Court dismissed the appeal pertinent to entitlement to service connection for PTSD, but once again remanded the appeal solely in regard to the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  For these reasons, the Board has appropriately rephrased the issue above.  The Board's prior denial of entitlement to service connection for PTSD is final and the issue is no longer before the Board here. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has an acquired psychiatric disorder related to a January 1953 head injury.  The details of this head injury have been few and far between and inconsistently described by the Veteran throughout time.  Sometimes the Veteran claims he was run over by a bulldozer and incurred a head injury.  During his hearing before the Board in March 2009, the Veteran claimed "someone" ran over him "with boots or something."

According to his service treatment records, however, it appears the Veteran was in a fight while intoxicated, which resulted in a beating to his face.  

January 1953 records indicate the Veteran's nose was fractured, but skull films were otherwise within normal limits.  Despite the Veteran's testimony before the Board in March 2009 that he was hospitalized for 21 days, the service treatment records indicate he was hospitalized for 11 days and mainly because of the Veteran's "hysteria."  The Veteran claimed to have lost his vision, which was difficult to test because the Veteran was not cooperative.  The hospital records indicate diagnoses of a fractured nose, multiple contusions to his head and face, concussion of the brain, passive-aggressive reaction (which was not found to be in the "line of duty") and astigmatism (not found to be in the "line of duty").  The Veteran's November 1953 separation examination notes the Veteran's prior injury and hospitalization, but found no chronic residuals at that time.

During the Veteran's dishonorable period of service, the Veteran received a psychiatric evaluation in November 1954 where he was diagnosed with antisocial personality disorder.  

As explained in the introduction above, the CAVC has remanded this claim back to the Board twice primarily based on the Board's reliance on the May 2009 VA examination.  The Veteran was afforded VA examinations in July 2005, March 2006 and May 2009.  In 2005 and 2006, the Veteran's claims file was clearly not reviewed by the examiners and the examiners relied upon the Veteran's description of being run over by a bulldozer in diagnosing the Veteran with PTSD related to his "combat service" in Korea.  As explained above, none of these "facts" are accurate.

The Board previously remanded the claim in April 2009 to afford the Veteran a new VA examination after a claims file review.  The May 2009 VA examiner found a diagnosis of PTSD simply not plausible in light of the fact that the Veteran has virtually no memories of the in-service attack.  The examiner did, however, find manifestations warranting a diagnosis of depressive disorder, not otherwise specified, with anxiety.  The examiner also diagnosed the Veteran with a personality disorder. The examiner did not find "convincing evidence" in the claims file linking any of these conditions to the Veteran's military service.

The Board denied this claim in September 2009 and again in October 2010 finding the May 2009 VA examiner's opinion persuasive.  The May 2009 VA examination report details the Veteran's military history and his inconsistent recollections of his military history throughout the years.  While the May 2009 VA examiner focused the discussion mainly on the appropriateness of a PTSD diagnosis, it is apparent the detailed disparagement of the Veteran's credibility is relevant to the Veteran's other psychiatric diagnoses.  

In light of the April 2010 and January 2011 JMRs and the fact that the May 2009 VA examiner's opinion mainly focused on the appropriateness of a PTSD diagnosis, the Board finds a new VA examination is warranted focusing solely on the Veteran's psychiatric diagnoses other than PTSD.  The Board has denied entitlement to service connection for PTSD, and the appeal of this decision was dismissed by the Court in a February 2011 order.

With regard to the Veteran's diagnosed personality disorder, the Board further notes, in general, personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (1990).  

The RO did not consider the issue of aggravation of a personality disorder, nor was any such development ever done.  In light of the in-service diagnosis of a personality disorder, and the current diagnoses, a VA examination is further warranted here.

The claims file reveals the Veteran received Social Security Administration (SSA) disability benefits in 1993.  Where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  It does not appear the benefits were awarded related to a psychiatric disorder, but because it is necessary to remand this issue for other reasons, the RO should obtain these records.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

The RO should also take this opportunity to obtain recent VA outpatient treatment records from November 2006 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits. Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

2.  Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issue on appeal.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the VAMC in Montgomery, Alabama from 2006 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to clarify his diagnosis/diagnoses and whether any found diagnosis (other than PTSD) is etiologically related to his in-service experiences in Korea, the January 1953 head injury resulting in concussion or his in-service diagnoses of passive-aggressive reaction and antisocial personality disorder.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

(a) If the examination results in a psychiatric diagnosis (other than PTSD), the examiner should offer an opinion as to the etiology of the psychiatric disorder, to include whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include the January 1953 head injury.

(b) If the examination results in a personality disorder diagnosis, the examiner should offer an opinion as to whether the Veteran's personality disorder was at least as likely as not (50 percent probability or greater) aggravated (that is - permanently worsened) beyond the natural progression of such a disorder by his military service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles resolving all conflicting medical evidence, to include the May 2009 VA examination.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



